Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00390-CV

                          Mary MARTINEZ and Juan Martinez,
                                    Appellants

                                             v.

                  RITA’S FAMOUS TACOS, LLC and Rita Villanueva,
                                  Appellees

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 19917B
                       Honorable M. Rex Emerson, Judge Presiding

     BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellants.

      SIGNED February 16, 2022.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice